       Case 1:19-cv-05226-KPF Document 159 Filed 02/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                             Plaintiff,

                       v.

CAPT. THEAGRE, No. 1851;
CORRECTIONAL OFFICER K. LUTON,
No. 5144; CORRECTIONAL OFFICER C.
FOOTE, No. 5509; CORRECTIONAL
OFFICER TIM GRAY, No. 17389;                                    19 Civ. 5226
CORRECTIONAL OFFICER K. SHEPARD,
                                                               (KPF) ORDER
No. 11487; CORRECTIONAL OFFICER
RUCKER, No. 2398; CORRECTIONAL
OFFICER B. GERADEAU, No. 9037;
CORRECTIONAL OFFICER A.
CAPEHART, No. 3713; CORRECTIONAL
OFFICER SEIVWRIGHT, No. 17414;
NICHOLAS FRANTZ; WARDEN KISA
SMALLS; THE CITY OF NEW YORK,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, currently incarcerated in Auburn Correctional Facility, brings

this pro se action under 42 U.S.C. § 1983, alleging that, while he was detained

by the New York City Department of Correction, Defendants violated his

constitutional rights. By Order dated July 9, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).1 Plaintiff filed a Third Amended Complaint on January 7, 2021.




1     Prisoners are not exempt from paying the full filing fee even when they have been
      granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 1:19-cv-05226-KPF Document 159 Filed 02/09/21 Page 2 of 3




(Dkt. #151). The Court issued an Order of Service on January 8, 2021. (Dkt.

#153).

      On February 8, 2021, the New York City Department of Correction

returned a waiver of service of summons unexecuted on behalf of Defendants

Warden Kisa Smalls and C.O. K. Shepard, Shield No. 11487, declining to waive

service because it no longer employed these Defendants. (Dkt. #158). Under

Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district

court in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). It is therefore

ordered that the New York City Law Department, which is the attorney for and

agent of the New York City Department of Correction, provide the last known

residential addresses where Smalls and Shepard may be served. The New York

City Law Department must provide this information to Plaintiff and the Court

within thirty (30) days of the date of this Order.

                                  CONCLUSION

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff at

his address of record.

      The Clerk of Court is directed to mail a copy of this Order and the

complaint to New York City Law Department at: 100 Church Street, New York,

New York 10007.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and therefore IFP status is denied

for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,


                                         2
       Case 1:19-cv-05226-KPF Document 159 Filed 02/09/21 Page 3 of 3




444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

      SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                         3
